        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 1 of 12



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Attorney for Plaintiff
 5   Sapphire Crossing LLC
 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8
      SAPPHIRE CROSSING LLC,
 9                                                          Case No. ________________
             Plaintiff,
10
11                                                                Jury Trial Demanded
             v.
12
                                                            COMPLAINT FOR PATENT
13    EVERNOTE CORPORATION,                                    INFRINGEMENT
14           Defendant.

15          Plaintiff Sapphire Crossing LLC (“Sapphire Crossing”), by and through its attorney, files
16   this Complaint against Defendant Evernote Corporation (“Evernote”) and alleges the following:
17                                                   PARTIES
18          1.      Plaintiff Sapphire Crossing LLC is a corporation organized and existing under the
19   laws of Texas and maintains its principal place of business at 5570 FM 423 Suite 250, #2008, Frisco,
20   TX 75034.
21          2.      Defendant Evernote Corporation is a corporation organized and existing under the
22   laws of California and maintains its principal place of business at 305 Walnut Street, Redwood City,
23   CA 94063.
24                                                 JURISDICTION
25          3.      This is an action for patent infringement arising under the patent laws of the United
26   States, Title 35 of the United States Code.
27          4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
28
                                                        1
                                        Complaint for Patent Infringement
          Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 2 of 12




 1   1338(a).

 2          5.      This Court has personal jurisdiction over Evernote because it has engaged in

 3   systematic and continuous business activities in the Northern District of California. Specifically,

 4   Evernote resides in this District as it is incorporated in California, is headquartered in this District,

 5   and provides its full range of services to residents in this District. As described below, Evernote has

 6   committed acts of patent infringement giving rise to this action within this District.

 7                                                    VENUE

 8          6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Evernote has

 9   committed acts of patent infringement in this District and resides in this District. Specifically,

10   Evernote is incorporated in this District and provides its full range of services to residents in this

11   District. In addition, Sapphire Crossing has suffered harm in this District.

12                                              PATENT-IN-SUIT

13          7.      On May 10, 2005, the United States Patent and Trademark Office duly and legally

14   issued U.S. Patent No. 6,891,633 (“the ’633 Patent”) to Xerox Corporation (“Xerox”), naming Ken

15   Hayward, Marc J. Krolczyk, Dawn M. Marchionda, Thomas L. Wolf and James S. Laird as the

16   inventors. The application leading to the ‘633 Patent was filed on July 30, 1999. The ’633 Patent is

17   titled “Image Transfer System.” A copy of the ’633 Patent is attached to this Complaint as Exhibit

18   A.

19          8.      Claims 19-20 of the ’633 Patent (hereinafter, the “Asserted Claims”) are valid and

20   enforceable and are infringed by Defendant. Attached as Exhibit B is a claim chart depicting the

21   details of Defendant’s infringement of the Asserted Claims.

22          9.      The Patent Trial and Appeal Board (“PTAB”) denied institution of Claims 19-20 and

23   further denied Petitioner’s request for a rehearing. Attached as Exhibit C is a copy of the PTAB’s

24   decision.

25          10.     On November 25, 2015, Xerox assigned all right, title, and interest in and to the ’633

26   Patent to Ruby Sands LLC, including all rights to enforce and prosecute actions for infringement

27   and to collect damages for all relevant times against infringers of the ’633 Patent.

28
                                                         2
                                          Complaint for Patent Infringement
        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 3 of 12




 1          11.      On March 26, 2018, Ruby Sands LLC assigned all right, title, and interest in and to

 2   the ’633 Patent to Sapphire Crossing LLC, including all rights to enforce and prosecute actions for

 3   infringement and to collect damages for all relevant times against infringers of the ’633 Patent.

 4   Accordingly, Sapphire Crossing possesses the exclusive right and standing to prosecute the present

 5   action for infringement of the ’633 Patent by Defendant.

 6          12.      The ’633 Patent is directed to a novel image transfer system comprising a transfer

 7   device which can be operably connected to a computer. The system includes a reader for reading

 8   an image on a first medium, and a display for displaying an image transfer menu for effecting

 9   transfer of the image to perform a selected function. For example, the reader can be a mobile

10   electronic device used to take a photograph of a first medium (for example, a receipt), and then offer

11   on the display of the mobile electronic device a menu of different actions that can be selected to

12   accomplish a particular task: for example, get cash rebates from digital coupons based on scanned

13   receipts. A downloadable app can transform the mobile device into the claimed image transfer

14   device. Without the app, the mobile device cannot display the first type of menu, read the receipt,

15   establish a connection with a computer, transfer the image to the computer, or display the second

16   type of menu.

17          13.      Claim 19 of the ’633 Patent is directed to a method for transferring information from

18   a first medium wherein the method provides an image transfer device having a scanner for reading

19   an image on the first medium (for example a smartphone); the image transfer device reads the image

20   on the first medium with the scanner (for example taking a picture with the smartphone); the image

21   transfer device then uploads the electronic data including at least a portion of an image transfer

22   menu to be displayed by the image transfer device to the transfer device from a computer connected

23   to the transfer device; and a processor of the image transfer device automatically merges the

24   electronic data with the image read by the scanner and transfers the merged image by the transfer

25   device to a second medium (for example servers).

26                               CLAIMS 19 AND 20 OF THE PATENT-IN-SUIT

27          14.      The Asserted Claim 19 of the ‘633 Patent recites the following:

28
                                                        3
                                         Complaint for Patent Infringement
        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 4 of 12




 1                                                  Claim 19
 2
                  19. A method for transferring information from a first medium, the
 3
                  method comprising the steps of:
 4
                  providing an image transfer device having a scanner for reading an image
 5                on the first medium;

 6                reading the image on the first medium with the scanner;

 7                automatically uploading electronic data including at least a portion of an
                  image transfer menu to be displayed by the image transfer device to the
 8                transfer device from a computer connected to the transfer device;
 9
                  with a processor of the image transfer device, automatically merging the
10                electronic data with the image read by the scanner; and

11                transferring the merged image by the transfer device to a second medium.

12
     See Exhibit A.
13
            15.     The Asserted Claim 20 of the ‘633 Patent recites the following:
14
                                                    Claim 20
15
16                20. A method in accordance with claim 19, wherein the electronic data
                  uploaded from the computer to the image transfer device stays with the
17                image transfer device after the computer is disconnected from the image
18                transfer device.

19   See Exhibit A.
20          16.     As noted in the section above, the application leading to the issuance of the Patent-
21   in-Suit was filed on July 30, 1999.
22                       THE MERGING STEP CAPTURES AN INVENTIVE CONCEPT,
23                    WHOSE IMPLEMENTATION IS DETAILED IN THE SPECIFICATION.
24          17.     Claims 19 and 20 (dependent upon 19) recite “with a processor of the image transfer
25   device, automatically merging the electronic data with the image read by the scanner,” where
26   “the electronic data” must include “at least a portion of an image transfer menu” (the “Merging
27   Step”). See Exhibit A at Claims 19 and 20.
28
                                                          4
                                           Complaint for Patent Infringement
         Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 5 of 12




 1          18.      The Merging Step captures an inventive concept—a scanning device functionality

 2   that is unconventional over the prior art.

 3          19.      The PTAB has construed “image transfer menu” in the following way, and Sapphire

 4   concurs with this definition:

 5
 6                              PTAB construction of “image transfer menu
 7
                  “[W]e determine the broadest reasonable interpretation of “image transfer
 8
                  menu,” for purposes of this decision, to encompass a list, displayed on a
 9                screen of a first computing device, of available functions selectable by a
                  user, including a function that necessitates either one or both of
10                transmitting image data and receiving image data.” (D.I. 13, Ex. A, pp.
                  12-14; emphasis added.; see also Court Report, 15 (FN 10) (the Court
11                adopting this PTAB construction for purposes of resolving a Motion to
                  Dismiss).
12
13          20.      The Merging Step therefore involves the merging of a scanned image with a portion
14   of an image transfer menu, i.e. merging the scanned image with a menu function that was performed
15   upon that scanned image.
16          21.      And the specification describes how the processor of the image transfer device
17   merges the scanned image with a portion of the image transfer menu:
18
19                   The specification shows how the processor of the image transfer
                  devices merges the scanned image with a portion of the image transfer
20                                               menu

21
                  “The CPU 20 then, in block T4, merges the bitmap with the image data
22                from the reader 18 of the device 12 such that the image printed by the print
                  head 28 on the sheet medium 102, block T5 of FIG. 9, includes the
23
                  message “Confidential Document” in the desired location. A similar
24                method may be used to add the time and date stamp, a company name, a
                  logo or a watermark to images being transferred from the reader 18 to the
25                print head 28 of the image transfer device 12.” ’633 Patent, 12:3-11; see
                  also id., Fig. 9; see also Court Recommendation, 17 (describing this
26                citation as “one portion of the specification (in column where the concept
27                of automatically merging a bitmap with downloaded image data (in a

28
                                                        5
                                         Complaint for Patent Infringement
         Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 6 of 12




                  manner that might be akin to what is described in claim 19) is briefly
 1                addressed.”)
 2
                  “In this embodiment of the present invention, some data 40 used to effect
 3                image transfer with device 12 according to the enhanced menu
                  features is stored in the memory 34A of the computer 14. By way of
 4                example, such data may include bitmaps representing time and date
                  stamps, fixed messages, logos or watermarks to the added to the
 5                images as well as the 45 coordinates for printing the bitmaps on sheet
 6                medium 102 (see FIG. 1).” (’633 patent, 11:40-46; emphasis added.)

 7
            22.      The Sapphire Crossings v. Quotient Court explained in a Report and
 8
     Recommendation denying a motion to dismiss that, at the pleadings stage, a bitmap can be a portion
 9
     of an image transfer menu. See Exhibit D at 16 (FN 11) (“Nevertheless, for purposes of resolving
10
     the Motion, the Court will assume that a bitmap can be a portion of an image transfer menu.”).
11
            23.      The image transfer device can therefore merge a scanned image with a portion of the
12
     image transfer menu (which can be a bitmap, i.e. the part of the menu visible to the user) by
13
     “superimposing the menu/bitmap on top of the scanned image.” See Exhibit D at 16; see also
14
     Exhibit A, ’633 Patent at 12:3-11.
15
            24.      This understanding of the Merging Step is fully consistent with the infringement
16
     contentions alleged here: the accused product automatically merges a scanned copy of a paper
17
     receipt (i.e. the scanned image) with the menu option offers to deposit that receipt (i.e. the “portion
18
     of an image transfer menu”). The portion of this menu option that is visible to the user is itself in
19
     image file that is similar to the bitmap image file described in the specification.
20
            25.      And the Declaration of Mansoor Anjarwala from the Sapphire Crossing LLC v.
21
     Quotient Technology, Inc. Case No. 1:18-cv-01717 (D. Del), attached hereto as Exhibit E and
22
     incorporated herein, further demonstrates that this inventive step captures a functionality that is
23
     unconventional over the prior art.
24
                               EVERNOTE’S INFRINGING SYSTEM AND METHOD
25
            26.      Without authority from Sapphire Crossing, Evernote makes, uses (including by
26
     having its employees test), markets, sells, or otherwise provides an information transfer method that
27
     uses a reader for reading an image on a first medium, and a display for displaying an image transfer
28
                                                         6
                                          Complaint for Patent Infringement
         Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 7 of 12




 1   menu to perform a selected function, i.e., Evernote’s App (the “Accused Instrumentality”). See

 2   Exhibit B at 1.

 3          27.     As recited in Claim 19, the Accused Instrumentality uses a method for transferring

 4   information (e.g., image of the paper order form) from a first medium (e.g., paper business card)

 5   provides an image transfer device (e.g., smartphone) having a scanner (e.g., camera of the

 6   smartphone) for reading an image on the first medium. See Exhibit B at 2-3.

 7          28.     As recited in Claim 19, the Accused Instrumentality uses a method for transferring

 8   information from a first medium that reads the image on the first medium with the scanner. See

 9   Exhibit B at 3-4.

10          29.     As recited in Claim 19, the Accused Instrumentality, upon information and belief,

11   automatically uploads electronic data including at least a portion of an image transfer menu (e.g.,

12   the application will allow the user to enter the Name/Title/Company corresponding to the scanned

13   image) to be displayed by the image transfer device (e.g., smartphone) to the transfer device from a

14   computer (e.g., this information will be sent from an Evernote server) connected to the transfer

15   device. See Exhibit B at 4.

16          30.     As recited in Claim 19, the Accused Instrumentality allows a user to enter/edit the

17   Name/Title/Company tied to a business card image that is being uploaded, and upon information

18   and belief, in the case where a contact already exists and a user currently wants to add an image of

19   a corresponding business card, the contact entry and its modifiable fields will be sent from an

20   Evernote server to a user’s mobile device. See Exhibit B at 4-7.

21          31.     As recited in Claim 19, the Accused Instrumentality allows a user to enter/edit the

22   Name/Title/Company tied to a business card image that is being uploaded. On information and

23   belief, in the case where a contact already exists and a user currently wants to add an image of a

24   corresponding business card, the contact entry and its modifiable fields will be sent from an

25   Evernote server to a user’s mobile device. The user can then add a business card image to the contact

26   entry or edit any preexisting contact fields. As such, an image transfer menu (i.e. a contact entry and

27   its modifiable fields, which include the option to add a business card image) is sent to an image

28
                                                        7
                                         Complaint for Patent Infringement
        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 8 of 12




 1   transfer device (e.g. a user’s smartphone with the Evernote Application) from a computer connected

 2   to the transfer device (e.g. an Evernote server connected to a user’s smartphone over the internet).

 3   See Exhibit B at 4-7.

 4          32.     As recited in Claim 19, the Accused Instrumentality utilizes a processor (e.g.,

 5   processor present in the smartphone) of the image transfer device to automatically merge the

 6   electronic data (e.g., the Phone Number/Email/Address etc. entered by a user) with the image (e.g.

 7   business card image) read by the scanner (e.g., camera of the smartphone). See Exhibit B at 7-10.

 8          33.     The      Accused     Instrumentality      must      merge   the   particular    Phone

 9   Number/Email/Address etc. with the image uploaded. See Exhibit B at 7-10.

10          34.     As recited in Claim 19, the Accused Instrumentality must merge the receipt image

11   and Phone Number/Email/Address etc. and convert said the combined data to a medium appropriate

12   for transmittal over the internet to a server. See Exhibit B at 10-13.

13          35.     As recited in Claim 20, the Accused Instrumentality includes electronic data (e.g.,

14   parts of the image transfer menu such as an contact entry and its modifiable fields) uploaded from

15   the computer (e.g., an Evernote server) to the image transfer device (e.g., a user’s smartphone) stays

16   with the image transfer device (e.g., cache of the user’s smartphone) after the computer is

17   disconnected from the image transfer device (e.g. when a user’s smartphone is disconnected from

18   the server, such as when the device’s cellular or Wi-Fi connection is turned off, any contact entry

19   already accessed will still remain displayed on the smartphone). See Exhibit B at 13-16.

20          36.     On its website, www.evernote.com, Evernote specifically instructs its customers to

21   use the Accused Instrumentality in a way that infringes Claims 19 and 20 of the ’633 Patent. See,

22   e.g., https://help.evernote.com/hc/en-us.

23                                     COUNT I: DIRECT INFRINGEMENT

24          37.     Sapphire Crossing incorporates the above paragraphs herein by reference.

25          38.     As a result of making, using (including having its employees internally test and use

26   the Accused Instrumentality as alleged below), marketing, and providing the Accused

27   Instrumentality, Evernote has and continues to directly infringe Claims 19 and 20 of the ’633 Patent

28
                                                        8
                                         Complaint for Patent Infringement
         Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 9 of 12




 1   literally and/or under the doctrine of equivalents.

 2          39.     As set forth above, the Accused Instrumentality is specifically designed to perform

 3   every step of Claims 19 and 20 of the ’633 Patent, and each use of the Accused Instrumentality will

 4   result in infringement of at least that claim.

 5          40.     Upon information and belief, Evernote has and continues to directly infringe Claims

 6   19 and 20 of the ’633 Patent, inter alia, when it internally tested and used the Accused

 7   Instrumentality.

 8          41.     Upon information and belief, Evernote’s employees and/or individuals under

 9   Evernote’s control use the Accused Instrumentality to test the operation of the Accused

10   Instrumentality and its various functions, in the infringing manner described here, and thereby

11   infringes Claims 19 and 20 of the ’633 Patent. Sapphire Crossing therefore alleges that Evernote

12   has and continues to directly infringe the ’633 Patent by using the Accused Instrumentality to

13   perform at least the method of Claims 19 and 20.

14          42.     Upon information and belief, Evernote also has and continues to directly infringe

15   Claims 19 and 20 of the ’633 Patent when its employees use the Accused Instrumentality. Upon

16   information and belief, Evernote’s employees and/or individuals under Evernote’s control use the

17   Accused Instrumentality in an infringing manner and described in detail in the above section

18   (INFRINGING SYSTEM AND METHOD). Sapphire Crossing therefore alleges that Evernote directly

19   infringes the ’633 Patent by using the Accused Instrumentality to perform the method of at least

20   Claim 19.

21          43.     Sapphire Crossing has suffered damages as a result of Evernote’s direct infringement

22   of the ’633 Patent.

23          44.     Sapphire Crossing is entitled to recover damages adequate to compensate it for such

24   infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

25          45.     Sapphire Crossing will continue to be injured, and thereby caused irreparable harm,

26   unless and until this Court enters an injunction prohibiting further infringement.

27                                   COUNT II: INDIRECT INFRINGEMENT

28
                                                         9
                                          Complaint for Patent Infringement
        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 10 of 12




 1            46.   Sapphire Crossing incorporates the above paragraphs herein by reference.

 2            47.   Induced Infringement. Evernote has also actively induced, and continues to induce,

 3   the infringement of Claims 19 and 20 of the ’633 Patent by actively inducing its customers, including

 4   merchants and end-users to use the Accused Instrumentality in an infringing manner as described

 5   above.

 6            48.   Upon information and belief, Evernote has specifically intended that its customers

 7   use the Accused Instrumentality in a manner that directly infringes Claims 19 and 20 of the ’633

 8   Patent by, at a minimum, providing access to, support for, training and instructions for, the Accused

 9   Instrumentality to its customers, and thereby directs them to infringe Claims 19 and 20 of the ’633

10   Patent, as described above (specifically, as described above in INFRINGING SYSTEM AND METHOD).

11            49.   Evernote has been aware of the ’633 Patent since at least the filing date of this

12   Complaint, and, upon information and belief, knew since at least this date that the use of the Accused

13   Instrumentality constitutes direct infringement of the ’633 Patent.

14            50.   Upon information and belief, at least one of Evernote’s customers has used the

15   Accused Instrumentality in a manner that infringes the ’633 Patent since Evernote became aware of

16   the ’633 Patent and that the Accused Instrumentality infringes this patent.

17            51.   Contributory Infringement. Evernote has also contributed to the infringement of

18   Claims 19 and 20 of the ’633 Patent by providing the Accused Instrumentality to, among others, its

19   customers, and by advertising, promoting, encouraging, instructing and aiding others to use the

20   Accused Instrumentality in an infringing manner.

21            52.   Evernote has engaged in these activities knowing that the Accused Instrumentality is

22   especially made and adapted for use, and is in fact used, in a manner that constitutes infringement

23   of Claims 19 and 20 of the ’633 Patent. The Accused Instrumentality is not a staple article or

24   commodity of commerce that is suitable for substantial non-infringing uses.

25            53.   Since at least the filing date of this Complaint, Evernote has known that the use of

26   the Accused Instrumentality infringes the ’633 Patent, and that such combination of components

27   has no substantial non-infringing use.

28
                                                       10
                                         Complaint for Patent Infringement
        Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 11 of 12




 1          54.        Sapphire Crossing has suffered damages as a result of Evernote’s indirect

 2   infringement of the ’633 Patent.

 3          55.        Sapphire Crossing is entitled to recover damages adequate to compensate it for such

 4   infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

 5          56.        Sapphire Crossing will continue to be injured, and thereby caused irreparable harm,

 6   unless and until this Court enters an injunction prohibiting further infringement.

 7                                              PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff Sapphire Crossing prays for judgment against Evernote on all the

 9   counts and for the following relief:

10                A.    A determination that Sapphire Crossing is the owner of the right to sue

11                      and to recover for infringement of Claims 19 and 20 of the ’633 Patent;

12                B.    A determination that Evernote has directly infringed, actively induced the

13                      infringement of, and/or contributorily infringed Claims 19 and 20 of the

14                      ’633 Patent;

15                C.    A determination that Evernote and its customers are jointly or severally

16                      responsible for the damages from infringement of Claims 19 and 20 of the

17                      ’633 Patent through the use of the Evernote’s App;

18                D.    A determination that Evernote is responsible jointly or severally with its

19                      customers for the damages caused by the infringement of Claims 19 and

20                      20 of the ’633 Patent through the use of the Evernote App by Evernote’s

21                      customers;

22                E.    An accounting for damages under 35 U.S.C. § 284 for infringement of

23                      Claims 19 and 20 of the ’633 Patent by Evernote, and the award of

24                      damages so ascertained to Sapphire Crossing together with interest as

25                      provided by law;

26                F.    An award of Sapphire Crossing ’s costs and expenses;

27                G.    An award of Sapphire Crossing ’s attorneys’ fees; and

28
                                                          11
                                            Complaint for Patent Infringement
      Case 3:20-cv-03593-JCS Document 1 Filed 05/29/20 Page 12 of 12




 1            H.   Such other and further relief as this Court may deem proper, just and

 2                 equitable.

 3
 4   Dated: May 29, 2020                        Respectfully submitted,

 5
                                                /s/ Steven W. Ritcheson
 6                                              Steven W. Ritcheson, Esq. (SBN 174062)
                                                INSIGHT, PLC
 7                                              578 Washington Blvd. #503
                                                Marina del Rey, California 90292
 8                                              Telephone: (424) 289-9191
                                                Facsimile: (818) 337-0383
 9                                              swritcheson@insightplc.com

10                                              Attorney for Plaintiff
                                                Sapphire Crossing LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  12
                                    Complaint for Patent Infringement
